UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2015 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35549 IGNITE RESTAURANT GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 94-3421359 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9900 Westpark Drive, Suite300, Houston, Texas 77063 (Address of principal executive offices and zip code) (713) 366-7500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: ☒
